Exhibit 10.26










DIRECTOR COMPENSATION

Approved June 1, 2009; Effective January 1, 2009




ANNUAL CASH RETAINER:

$30,000




SHARE AWARDS:




·

Annual grant of $50,000 of deferred stock units (DSUs) under 2009 Equity
Incentive Plan

·

If share price below $5, award limited to 10,000 DSUs

·

DSUs will vest one year from grant

·

DSUs will be distributed in shares three years from grant




ADDITIONAL RETAINERS:




·

Audit Committee Chair

$15,000

·

Compensation Committee Chair $7,500

·

Nominating Committee Chair $1,250




ELIMINATING:




·

Per diems

·

Committee secretary retainers

·

All other retainers




OUT OF POCKET EXPENSES: Reimbursement of actual expenses for meetings and
attendance at other board service events




EXECUTIVES: serving as directors will receive no director compensation or awards




STOCK OWNERSHIP GUIDELINES:  Three times the annual share award retainer
($150,000)



